Citation Nr: 0202949	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  01-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran filed a timely substantive appeal with 
respect to an April 1998 decision by the RO that there was no 
evidence of clear and unmistakable error (CUE) in a September 
9, 1965, decision that established service connection for 
pulmonary tuberculosis but did not assign a compensable 
evaluation for this disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that the veteran did not submit a timely 
substantive appeal with regard to a prior rating action which 
determined that there was no evidence of CUE in a September 
9, 1965, decision that established service connection for 
pulmonary tuberculosis but denied a compensable evaluation 
for this disability.  A hearing was held at the RO in April 
2001.  


FINDINGS OF FACT

1.  On April 10, 1998, the RO mailed notification to the 
veteran of an April 9, 1998 rating decision that there was no 
evidence of CUE in a September 9, 1965, decision established 
service connection for pulmonary tuberculosis and assigned a 
noncompensable evaluation for this disability.

2.  A Notice of Disagreement challenging the RO's April 1998 
decision was received in April 1998.

3.  On February 2, 2000, the RO mailed a Statement of the 
Case (SOC) to the veteran.

4.  A Substantive Appeal regarding the April 9, 1998, rating 
decision was not received from the veteran within 60 days of 
the date of the RO's mailing of the SOC or within the 
remainder of the one-year period from the date of the RO's 
April 10, 1998 notification.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the April 
1998 RO decision that there was no evidence of clear and 
unmistakable error (CUE) in a September 9, 1965, decision 
that established service connection for pulmonary 
tuberculosis but denied a compensable evaluation for this 
disability.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and also include new notification provisions.  

As will be addressed below, claims such as the one before the 
Board in the decision below generally involve a determination 
as to when and if a Substantive Appeal was received.  The 
relevant evidence to review is already of record, and the 
veteran does not claim otherwise.  In any event, through the 
issuance of the October 2000 SOC and April 2001 Supplemental 
Statement of the Case (SSOC) the veteran and his 
representative had been put on notice as to the evidence 
generally necessary to substantiate such claims.  There is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (2001).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the RO.  38 C.F.R. § 20.202 
(2001).  To be considered timely, the substantive appeal must 
be filed within sixty days from the date that the RO mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 U.S.C.A. § 20.302(b) 
(2001).  Additionally, an extension for filing a substantive 
appeal may be granted on motion filed prior to the expiration 
of the time limit described above.  38 C.F.R. § 20.303 
(2001).  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the Board notes that on April 10, 1998, 
the RO mailed notification to the veteran of a decision, 
rendered the previous day, that there was no evidence of CUE 
in a September 9, 1965, decision that established service 
connection for pulmonary tuberculosis but denied a 
compensable evaluation for this disability.  A Notice of 
Disagreement challenging the RO's decision was received in 
April 1998, and on February 2, 2002, the RO mailed a SOC to 
the veteran.  However, the veteran did not timely file either 
a Substantive Appeal or a request for an extension of time to 
do so; a VA Form 9 was received on April 17, 2000, clearly 
more than sixty days after the RO mailed the SOC.  See 
38 C.F.R. §§ 20.302, 20.303, 20.305 (2001).

The veteran and his representative contend that the veteran 
did not receive the SOC issued on February 2, 2000, until 
some twenty days later, about February 22, 2000.  The veteran 
acknowledges (see his September 2000 NOD November 2000 
Substantive Appeal) that the instructions attached to the 
February 2, 2000 SOC indicated that he had sixty days from 
the from time the RO mailed the SOC in which to file his 
Substantive Appeal, but argues that the sixty day time period 
should have begin running from February 22, 2000, when he 
alleges he received the SOC.  

The veteran has offered several plausible explanations as to 
why he received the SOC twenty days after it was sent, 
including the possibility that it was delayed at the RO or at 
the post office.  During an April 2001 RO hearing, the 
veteran testified that his address is similar to another 
address in his vicinity, and that oftentimes his mail is 
delivered to this other address.  During the hearing the 
veteran's representative presented a letter from a Supervisor 
of Customer Services at the local United States Post Office, 
wherein the supervisor indicates that the veteran's mail has 
indeed been delivered to this similar address on several 
occasions.  

The Board also notes, as did the hearing officer, that there 
was a typographical error in the address portion of the 
February 2, 2002, SOC letter.  Specifically, part of the 
veteran's actual street name contains the word "Ridge" and 
the letter lists "Bridge" instead.  Assuming that this 
technically incorrect address was used on the envelope 
containing the SOC sent to the veteran in February 2000, this 
could certainly have delayed delivery of the SOC.  

It is unfortunate that, for whatever reason (and assuming the 
veracity of the veteran's allegation), the veteran did not 
receive the February 2, 2000, SOC letter from the RO until 
February 22, 2000.  However, the bottom line in this case is 
that the veteran did receive the SOC and, even assuming he 
received same twenty days after it was mailed, had more than 
a month to file his Substantive Appeal.  In any event, he 
knew that he had sixty days from the date the SOC was mailed 
to respond by filing a Substantive Appeal.  Nevertheless, a 
Substantive Appeal was not received within sixty days of that 
date.  If the veteran felt, upon receipt of the SOC, that he 
required additional time to file his substantive appeal, he 
certainly could have requested an extension of time to file 
this document.  

In sum, no document was received within a time frame that 
could be construed as a Substantive Appeal as defined in 
38 C.F.R. § 20.202 (2001) or as a request for an extension 
under 38 C.F.R. § 20.303 (2001).  Accordingly, the veteran is 
statutorily barred from appealing the April 9, 1998, decision 
by the RO that there was no evidence of CUE in the September 
9, 1965, decision.  Roy, supra.  


ORDER

The appeal is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

